DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite acquiring and extracting limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations acquiring and extracting under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  Accordingly the claims recite an abstract idea.

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
units
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
The dependent claims further recite units and map buttons and these share the deficiencies of the independent claims. Accordingly the claims 1-6 are not patent eligible.	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abyankher U.S. Pre-Grant Publication No. 2016/0027307 A1
As per Claim 1, Abyankher teaches a vehicle information acquisition unit configured to acquire, at least, time information available for the transportation service and vehicle location information in a time frame available for the transportation service (see para. 302 and 304), both as vehicle providing information on each of a plurality of vehicles registered in advance for providing the transportation service (see para. 194);
a driver information acquisition unit configured to acquire, at least, time information available for driving for the transportation service and driver location information in a time frame available for driving for the transportation service (see para. 313), both as driver providing information on each of a plurality of drivers registered in advance for providing the transportation service (see para. 313);
a client information acquisition unit configured to acquire, at least, time information desired for utilizing the transportation service and client location information when the transportation service is utilized, both as service request information from the client (see para. 16)
a providing service extraction unit configured to extract a vehicle and a driver that meet the transportation service request in the service request information based on the respective kinds of information acquired by the vehicle information acquisition unit, the
driver information acquisition unit and the client information acquisition unit (see para. 295); and

As per Claim 2, Abyanker teaches the system of claim 1 as describes above. Abyanker further teaches wherein the vehicle providing information includes information on a vehicle rental fee that is set by the vehicle manager of the vehicle to be provided, the driver providing information includes information on a driving fee that is set by the driver who provides driving of the vehicle (see para. 512), and the service request information includes information on a budget for a usage charge that is set by the client (see para. 510), and 
the providing service extraction unit is configured to extract a combination of the vehicle and the driver such that a total fee obtained by adding up the vehicle rental fee and the driving fee is within the budget for the usage charge (see para. 512).
As per Claim 3, Abyanker teaches the system of claim 1 as describes above. Abyanker further teaches wherein the vehicle providing information is transmitted from an information terminal owned and operated by the vehicle manager of the vehicle to be provided, the driver providing information is transmitted from an information terminal owned and operated by the registered driver, and the service request information is transmitted from an information terminal owned and operated by the client (see para. 510-512).
As per Claim 4, Abyanker teaches the system of claim 3 as describes above. Abyanker further teaches a map display button is displayed on the information terminal

a map display button is displayed on the information terminal owned by the driver so as to display a map when the driver location information is input as the driver providing information,(see para. 304) and owned by the client so as to display a map when the client location information is input as the service request information (fig. 6C).
As per Claim 5, Abyanker teaches the system of claim 3 as describes above. Abyanker further teaches a contract for the transportation service for utilizing the vehicle
and the driver that are extracted by the providing service extraction unit is capable of being cancelled after the contract has been concluded among the vehicle manager, the driver and the client, by operating any or all of the respective information terminals (see para. 312-313), and when the vehicle manager or the driver cancels the contract, the
providing service extraction unit extracts a vehicle and a driver as a
secondary candidate in order to meet the transportation service
request (see 295 and 550).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abyankher U.S. Pre-Grant Publication No. 2016/0027307 A1 in view of Official Notice.
As per Claim 6, Abyanker teaches the system of claim 3 as describes above. Abyanker further teaches wherein the information on the vehicle and the driver that is extracted by the providing service extraction unit is displayed on the information terminal owned by the client as the information that meets the transportation service request (see para. 510-512) ,
Abyanker does not explicitly teach  the information terminal displays a display screen prioritizing any one of the usage charge, a time desired for utilizing the service, and driving experience of the driver, and
buttons for switching the priority are provided on the display screen of the information terminal. Official Notice is taken that prioritizing a driver experience and changing priorities were old and well known in the art of ride sharing at the time the invention was filed. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Abyanker to include the teachings of Official Notice to improve a user experience. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628